UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 04-6462



JAMES O. HODGKIN, IV,

                                           Petitioner - Appellant,

          versus


G. K. WASHINGTON, Warden, Buckingham
Correctional Center,

                                            Respondent - Appellee.



Appeal from the United States District Court for the Western
District of Virginia, at Roanoke.  Samuel G. Wilson, District
Judge. (CA-03-590-7-SGW)


Submitted:   June 10, 2004                 Decided:   June 18, 2004


Before WILLIAMS and TRAXLER, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


James O. Hodgkin, IV, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           James O. Hodgkin appeals from the dismissal of his 28

U.S.C. § 2254 (2000) petition by the district court as untimely

filed.   An appeal may not be taken from the final order in a habeas

corpus proceeding unless a circuit judge or justice issues a

certificate of appealability.    28 U.S.C. § 2253(c)(1)(2000).   This

court will not issue a certificate of appealability as to claims

dismissed by a district court on procedural grounds unless the

movant can demonstrate both “(1) ‘that jurists of reason would find

it debatable whether the petition states a valid claim of the

denial of a constitutional right’ and (2) ‘that jurists of reason

would find it debatable whether the district court was correct in

its procedural ruling.’”   Rose v. Lee, 252 F.3d 676, 684 (4th Cir.

2001) (quoting Slack v. McDaniel, 529 U.S. 473, 484 (2000)).

           We have reviewed the record and determine that Hodgkin

has not made the requisite showing. See Miller-El v. Cockrell, 537

U.S. 322, 336 (2003).      Accordingly, we deny a certificate of

appealability and dismiss the appeal.       We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid in the decisional process.



                                                          DISMISSED




                                 - 2 -